Title: From Benjamin Franklin to Jane Mecom, 21 February 1768
From: Franklin, Benjamin
To: Mecom, Jane


My dear Sister,
London, Feb. 21. 1768
I received your kind Letter of Dec. 1. I condole with you affectionately once more on the grievous Affliction you have met with, praying God to make the rest of your Life more comfortable and happy.
I thank you for your Congratulations on my Daughter’s Marriage. She has pleas’d herself and her Mother, and I hope she will do well: but I think they should have seen some better Prospect than they have, before they married, how the Family was to be maintain’d.
It is a little unlucky that the Business you are fallen into, happens at present to be in disgrace with your Town Meeting: perhaps you may think of some other less exceptionable if their Resolutions continue and are regarded by the Ladies. My Love to your Daughter,  and believe me ever Your affectionate Brother
B Franklin
